 ilIn the Matter of CURTISS-WRIGHT CORPORATIONAIRPLANE FACTORY)andINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL#369, A. F. OF L.'In -the Matter of CURTISS-WRIGHT CORPORATION LOUISVILLE DIVISIONandINTERNATIONAL ASSOCIATION OF MACHINISTS'In the Matter of CURTISS-WRIGHT CORPORATION-Lornsvn.LE DIVISIONandINTERNATIONAL,BROTHERHOOD OF FIREMEN&OILERS, LOCAL#320, A. F. OF L.Cases Nos.,R-5394 to R-5396, inclusively, respectively.-Decided,June 11; 1943Mr. Henry G.Hotchkiss,ofNew York City,for the-Company.Mr-Lawrence F. Daley,of Washington,D. C., for the I. B. E. W.Mr. L. O.Thomas,of Washington,D. C., for the I. A. M.Mr. W. E. Fredenberger,,of Louisville,Ky., for the Firemen andOilers.Mr. JosephE. Gubbins,of counsel to the Board.DECISIONkANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE1Upon separate petitions duly filed by International Brotherhoodof ElectricalWorkers, Local #369, affiliated with the A. F. of L.,herein called the I: B. E. W.; International Association of Machinists,herein called the I. A. M.; and International Brotherhood of Firemen& Oilers, Local #320, affiliated with the A. F. of L., herein called theFiremen and Oilers, each alleging that a question effecting commercehad arisen concerning the representation of employees of Curtiss-Wright Corporation, Louisville, Kentucky, herein called the Company, the National LaborRelations Board provided for an appropriateconsolidated hearing upon due notice before William I. Shooer, Trial1Although the petition and other formal papers showed that the I.A M as affiliatedwith the American Fedeiation of Labor, we take notice of the fact that since the hearingthe I.A. M. has withdrawn from the A. F. of L.50 N. L R. B, No ' G2.0408A CURTISS-WRIGHT CORPORATION409Examiner.Said hearing was held at Louisville, Kentucky, on May20, 1943.The Company, the I. B. E. W., the I. A. M., and theFiremen-'and-Oilers appeared, participated, and were afforded full opportunityto be heard,to examineand cross-examine witnesses, and to introduceevidence bearing upon the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herbyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCurtiss-Wright Corporation is a New York corporation engagedin the manufacture, sale, and distribution of airplanes and airplaneparts.The Company operates plants in Buffalo, New York, Colum-bus, Ohio, St. Louis, Missouri, and Louisville, Kentucky.This pro-ceeding involves the Louisville, Kentucky, plant only.The value ofthe raw materials purchased each month by the Company for use inthe Louisville plant exceeds $2,000,000, substantially all of which ispurchased outside the State of Kentucky.The total output of theairplanes manufactured and sold by the Company in its Louisvilleplant is delivered to the United States Army Air Force at Louisville,Kentucky, for shipment to points outside the State of Kentucky.TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local #369,and International Brotherhood of Firemen, & Oilers, #320, bothafdiatecl with the American Federation of Labor, and InternationalAssociation of Machinists, are labor organizations admitting to mem-bership employees of the Company.III.TILE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to recognize any of the petitioning unionsas the exclusive representative of the employees in the units claimedStatements prepared by a Field Examiner, introduced in evidenceat the hearing, indicate that each petitioning union represents a sub-stantial number of employees of the Company within the unit urgedby said union and hereinafter found to be appropriate.22 The Field Examiner reportedthat the I B. E wsubmitted 15 authorization cards, allof which bear genuine original signatures,and 11 of which bear the names of persons whosenames appear on the Company's pay roll of February 7, 1943 , there are 17 employees inthe I. B E W 's unit.Ten cards were dated February 1943 and 1 card in April 1943The Field.Examiner reported that the Firemen and Oilers submitted 10 authorization 410DECISION'S OF NATIONALLABOR-RELATION'S BOARD1We find that,questioris affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 '(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSWe find, in accordance with a stipulation of the parties, that thefollowing groups of the -Company's employees in the Louisvilleplant constitute units appropriate for the purposes of collective bar-gaining, within the meaning of Section '9 (b) of the Act :(1)All maintenance electricians and maintenance electrician help-ers, excludingsupervisory employees, that is, foremen, assistantgeneral foremen and general foremen, and those who have the rightto hire or discharge;(2)All production and maintenance employees, including inspec-tors, hourly paid traffic department employees, production electricians,and janitors, but excluding office and clerical. employees, engineeringand time-study employees; employees in the planning department,factory clerical employees paid on a salary basis, mold, loft and tem-plate department employees, cafeteria employees, guards, maintenanceelectriciansand maintenance electrician helpers, steam engineers,firemen, oilers,machine and equipment operators employed in theboilerroom and power plant, all supervisory employees and thosewho have the right to hire or discharge;'and(3)All steam engineers, firemen, oilers, and machine and equip-ment operators employed in the boiler room and power plant' butexcluding supervisory employees and those who have the right tohire and discharge.V. THE DETEIIMINATION OF REPRESENTATIVESOperations began in the Louisville plant in September 1942, at'which time there were approximately 125 employees in the unitclaimed by the I. A. M.; presently, there are approximately 1.900employees in the unit. ' The contemplated employment peak for thisunit is approximately 4,100, employees, and it is expected that thispeakwill be reached in January 1944. It was stipulated by theparties involved that the Board, if it orders an' election, should baseit,on the pay-roll period ending July 2, 1943, since by that date- thecards,all 'of which bear genuine original signatures,and all of which bear names of per-sons whose names appear on the Company'spay roll of February 7, 1943; there are 12employees in the Firemen and Oilers' unit.All the cards were dated in January and Feb-ruary 1943.The Field Exammei reported that the I A M submitted 1,658 authorization cardsthere are approximately 1,963 employees in the I A M's unitHe made a sample checkof the cards against 460 names on the May 7, 1943,pay roll,and reported that the nameson 298,cards corresponded.The cards wete dated as follows:1 in December 1941 ; 88 in1942; 57 in Jannaiy 1943, 27 in'February 1943;13 in March 1943;80 in April 1943; and32 undated.I' CURTISS-WR'IGIiT CORPORATION411Company estimates it will have in excess of 50 percent of the per-sonnel employed in the I. A. M.'s unit.', We adopt the stipulationof the parties and shall direct that the employees of the" Companyeligible to vote in the elections shall be those in the respective groupswho were employed during the pay-roll period ending July 2, 1943,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations. Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Curtiss-WrightCorporation, Louisville, K. ntucky, elections by secret ballot shall beconducted as early as possible after,July 2, 1943, but not later thanthirty (30) clays from the date of this Direction, under,the directionand supervision of the Regional Director for the Ninth Region,acting in this matter as agent for the National Labor Relation'sBoard, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the units found appropriate inSection IV, above, who were employed by the Company at its Louis-ville plant during the pay-roll period ending July 2, 1943; includingemployees who did not work during said pay-roll, period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person-at the polls, but excluding employees who havesince quit or been discharged for cause: (1) to determine, with re-spect to the employees in the unit described in paragraph 1 of SectionIV, whether or not they desire to be represented by InternationalBrotherhood of ElectricalWorkers, Local #369, affiliated with theA. F. of L., for the purposes of collective bargaining; (2) to de-termine,with respect to the employees' in the unit described inparagraph (2) of Section IV, whether or not they desire to be rep-resented by International Association of Machinists, for the purposesof collective bargaining; and (3) to, determine, with respect to theemployees in the unit described in paragraph (3) of Section IV,whether or not they desire to be represented by International Brother-hood of Firemen & Oilers, Local #320, affiliated with the A. F. of L.,for the` purposes of- collective bargaining.'The Company stated on the record that the other two units are stable and that nomaterial increase in the personnel therein will take place